Preparation for the European Council (14-15 December 2006) (continuation of debate)
on behalf of the UEN Group. - Mr President, I should like to welcome the President-in-Office of the Council and the President of the Commission.
There seems to be some difficulty with the running order of speakers in the House after the changes that have taken place in the size of groups today. I should have spoken earlier on, but we will deal with that later. Obviously, some people still feel upset that there is movement within Parliament.
I thank the President-in-Office of the Council for her contributions, not just today, but over the period of the Finnish Presidency of the European Union. In particular, I congratulate her and her Government on their tenacity and willingness to be involved in what were considered to be many difficult issues. Despite the fact that some of those issues continue to create difficulties, I believe that some progress has been made.
Firstly, with regard to the issue of Russia and the whole energy area, we have made significant steps with regard to creating a partnership of equals. It is not just a matter of one side being dependent on the other; there is an interdependence on both sides of that relationship. However, it is unfortunate that the Russian authorities - the health and agricultural inspectorates - were giving mixed signals with regard to the issue of meat imports into Russia from the European Union and trying to divide the unity that exists within the European Union concerning the whole question of health and food safety, after we fought long and hard within the Union to create a common standard of good quality and guaranteed quality produce. I hope that, at the Council meeting tomorrow, the leaders, the President-in-Office of the Council and the President of the Commission will deal with that issue most urgently.
Secondly, with regard to enlargement and integration capacity, particularly as regards Turkey, despite the efforts of some people to try to simplify the issue of Turkey in terms of being in favour of or against Cyprus, Cyprus is a single, separate issue. It is a matter for the Cypriot people and the Turkish people to find a solution themselves. However, Turkey entered into agreements with the European Union, under the Ankara Protocol, to do certain things. If they are not willing to live up to their prior agreement and their prior knowledge as regards what we expect them to do, then there have to be repercussions, but it should not be a shut-off.
Darfur is the most appalling humanitarian crisis that we have witnessed in the 21st century - continuing genocide and ethnic cleansing - and yet we all stand back, say 'how terrible!' and beat our hearts but do not do anything to try to resolve the issue.
These are the issues that we have to deal with immediately, not just for our own credibility but for the safety and security of Africa and the European Union.
Mr President, tomorrow our Heads of State or Government will meet at a summit in Brussels where they will resuscitate the dead Constitution. Finland is to issue a report on the individual countries' positions after they have gone through a so-called confessional procedure, and the negotiations have taken place behind closed doors and under the leadership of a country in which two thirds of the voters are opposed to the Constitution. Let us have that report now, Mrs Lehtomäki. How has the French Government responded following the French voters' rejection of the Constitution? How has the Dutch Government responded following the 62% 'no' vote in the Netherlands? The German Presidency will tinker further with the report and prepare for the Declaration of 25 March and the adoption of a Treaty text under the Portuguese Presidency. This text will then be smuggled in by means of national ratifications. It would seem that the response of the political elite to the 'no' votes of the people is never again to risk referendums.
Another route could also be taken, and people's protests listened to. Why not involve people in drawing up new common ground rules? Why not hold direct elections to constitute a new Convention with the task of writing a democratic Constitution and an alternative cooperation agreement between European democracies and then put both proposals to referendums on the same day in all the EU Member States? In that way, we should all know the verdict of the electorate, and it would not be difficult to cobble together an agreement that people would welcome and vote in favour of. If we were to start by deciding that the outcome would have to be voted on in all the countries in which such votes were possible, the authors would be obliged to draw up a text capable of being adopted. The key words would then be transparency, democracy and proximity instead of secrecy, bureaucracy and government from a distance. We should then be able to agree on a text that could ...
(The President cut off the speaker)
(CS) Mr President, I wish to urge the Finnish Presidency, in the strongest terms, to stop beating about the bush and to include a debate on the location of the headquarters of the Galileo European Navigation System in tomorrow's Council agenda. I was motivated to make this call by the disturbing news that has emerged from yesterday's talks between the transport ministers of the EU-25. Not only did the ministers fail to decide on the headquarters of the agency, but they even called into doubt previous promises made by the Council. In this connection, I would remind the House of the undertakings made three years ago at a summit where EU Heads of State clearly declared that the new Member States would have priority when it came to selecting locations for new agencies. What has happened since then?
Over the past two years, six new agencies have been founded in the Union, only one of which, Frontex, is based in one of the ten new Member States - in this case Poland. The others have ended up in Sweden, France and Greece. Now we hear from diplomats that the old Member States have secretly decided that the headquarters of Galileo will also be located on the territory of the old EU-15. Apart from discussions on the headquarters of the Galileo system, I would also call on the Council to confirm that the three year old commitment on prioritising the new Member States when it comes to locating agencies still stands. Accordingly, Galileo should be located in the Czech Republic, Malta or Slovenia, provided, of course, that these countries can offer competitive projects.
I firmly believe that it should be part of EU policy to respect the conclusions adopted at Council summits. Otherwise, they are nothing more than useless scraps of paper.
Mr President, the integration process of the European Union is at a crossroads. It is necessary for the future of Europe that the European Summit finds consensus on the enlargement strategy. The report of the European Commission published in November provides a good framework for this. I highly support the Commission's proposal and the two reports by Mr Brok and Mr Stubb which were adopted today.
The Union should have a wider ideological debate and commit to a sustainable long-term strategy. We should not allow contemporary political issues to influence decisions that have effects on the days to come.
For the European Union, staying open means staying alive. It is my utmost wish that the European Council this week does not focus solely on Turkey. This Monday, as the Foreign Ministers met, the Finnish Presidency successfully dealt with problems created by the failed implementation of the Ankara Protocol. More importantly, in order to solve the conflict, the Council confirmed the Commission's proposal to freeze eight chapters of Turkey's accession talks. However, the other 27 chapters will all remain open for new talks and progress.
Contrary to the picture, Monday's decisions by the Foreign Ministers have not brought the negotiations with Turkey to a halt but are in reality accelerating the phase of talks. If the summit confirms the decision, the negotiators will get moving again; they will not be halted. Also, the constraining deadline of the Ankara Protocol has been removed. This ensures a more open dialogue for negotiations in a less pressing environment.
As discussed earlier today in the excellent report of my colleague Mr Stubb, it is the responsibility of the European Union and not the applicant countries to take care of integration capacity. That is why it is crucial to discuss constitutional matters at the European Council.
Mrs Lehtomäki, everyone is aware that there is a consensus on the need for the Treaty, but we need the real options on the table. I think the Finnish Presidency has done a good job in the preparatory process, but now we need make moves to analyse this and get the options on the table.
Mr President, I should like to thank the President-in-Office of the Council and the President of the Commission for an excellent job. The list is long and you have also made preparations for the Middle East and for further progress.
I just wish to repeat what my dear friend and colleague the Chairman of the Socialist Group presented to you as an offer that you cannot refuse - a Sicilian offer. Let me say quite seriously that, yes, we want to keep moving forward with regard to Turkey and we do not want to shut the door on the Balkans.
However, to ensure that people are with us, we must do more. People are worried and insecure. They do not have answers concerning their job opportunities, their children's educational possibilities. Do these two things have something in common with each other? Yes, they do. People within the European Union are uncertain about enlargement. Therefore, to make enlargement successful now and in the future, we need to have more jobs, we need to combine competition and social security, and that is where the PES and our Socialist Group come in.
I was not surprised to hear Mr Watson talk about competition. But I am surprised that he did not know our position. We are not against competition but against a one-sided approach to competition. The only way things work in modern times is to combine social security in a new framework with competition. That is an offer you cannot refuse, President of the Commission. I have it here, signed by me, and with greetings from my good friend, Martin Schulz, Jacques Delors - one of your predecessors - and myself.
What is it about? It is simple. It says: listen, dear citizens, Europe is the extra added value to ensure that our welfare states in the global economy do not enter into a competition of social dumping but enter into a competition of increased qualifications, better organisation of our welfare states, and reforms. They will not be reforms that people fear will take something away from them, but sincere reforms: we are going to reform and it will not be same as before. It will be better.
What I am saying is: let us unite our forces now and send a clear signal not just from the spring Council but each and every European Council. Let it be a fixture on the agenda to the benefit of people, to enlargement and to the unity of the European Union.
(FI) Mr President, the talks on membership between the EU and Turkey are a long process. It is understandable that membership negotiations should raise many questions and even doubts. Turkey's possible membership would alter Europe's borders politically, culturally, economically and strategically, though not geographically. Turkey is and will remain an Asian country geographically: just a small part of Istanbul is on the European side.
Patience is now needed. We have to take our time to wait and see how Turkey develops and how it meets the membership criteria. It will not be easy for Turkey to adapt to all the changes quickly. The decision on EU membership for Finland more than 10 years ago was a tough one, and that has been the case for all the other new Member States. For Turkey it is far, far harder, as the EU requires so many changes. Turkey is not ready to join now, but we have to admit that neither is the EU ready at present to accept Turkey as a member. The time is not ripe. A lot is being asked of the people and the decision-makers on the path towards agreement.
For enlargement to succeed, however, our own internal development also needs attention. The fate of the Constitutional Treaty is therefore important. Minister Lehtomäki has done some excellent work. She has held talks with all the Member States, and I would have liked her on this occasion to shed a little light on these discussions here in Parliament. Openness is the only way for the Constitutional Treaty to come into force in some shape or form in the future.
Mr President, there are many important issues surrounding enlargement. As regards Turkey, we can have a consensus concerning the development of enlargement on the basis of the Copenhagen criteria. I acknowledge the difficulties involved in Turkey joining the European Union, but I would also like to point out the dangers we face at the moment. I understand there is an increase in Euroscepticism among the Turkish population, something that was expressed clearly by the Nobel Prize winner, Orhan Pamuk, who wrote about the sadness of a part of Turkish society at this process.
The European institutions will have to be intelligent and cool-headed to steer the process and make it finish in the right way, that is, with Turkey inside the European Union and fulfilling the Copenhagen criteria. We should also bear in mind, however, the paradox that the Copenhagen criteria have not been fulfilled by some EU Member States.
I am also very pleased about the progress made by Croatia, and I hope that in the future we shall also see Montenegro doing the same and providing a good example of how to deal with the western Balkans.
(EL) Mr President, I should like to comment on two points concerning the forthcoming European Council.
The first is immigration policy. A recent paper by the Defence Council states that globalisation will produce winners and losers at the level of states, regions and communities. In Africa, the average lifespan is 22 years, while the population will gravitate towards large towns with high rates of unemployment and consequences in terms of humanitarian disasters, despair and migration. Consequently, given that migration is the result of poverty, the summit should address its causes rather than addressing migrants themselves in a fragmentary manner with repressive measures.
The second point concerns the enlargement of the European Union and hence also Turkey's progress towards accession. The decisions by the External Affairs Council are, under the circumstances, satisfactory because they send a message to Turkey, while at the same time the European Union is taking the responsibility to appear consistent in its positions throughout. As far as trade is concerned, which is not the object of Turkey's accession, we shall not waste time repeating that we do not reject it, provided it does not cause deteriorations in the Republic of Cyprus or improvements in the pseudo-state. The Republic of Cyprus is working constantly to improve the standard of living of Turkish Cypriots and the difficulties being addressed in this effort are in fact the result of the illegal occupation of 37% of Cyprus by Turkey. If nothing else, this message must not be further watered down with expediencies and competing interests. It is in everyone's interest for the sake of flexibility and compromise for basic principles and values not to be abolished.
(PL) Mr President, I would like to thank Mr Barroso for making the creation of a European Institute of Technology as one of the European Union's priorities. It is an important institution which, if it is to be effective, should have its headquarters in a number of Member States. I agree with Commissioner Figel's opinion that Poland should be among those countries, and the Polish Government has suggested Wrocław. It is a truly European city, which meets all the requirements for being one of the bases of the European Institute of Technology.
The President of the Commission also spoke about the temporary suspension of negotiations with Turkey. I would say, using an allusion to sport, that we should set a hurdle for the Turks to jump over. But this hurdle has to be set at a realistic height. For example, two metres six centimetres for men and two metres for women, something that is achievable, rather than five metres. At that height, the stringent requirements are nothing more than a pretext for never allowing Turkey to join the European Union.
I am pleased that today we talked about accepting Croatia, followed by the Western Balkan states. We are discussing this matter at a time when a delegation from Montenegro is visiting our Parliament. It is a sign of the times. Mr Cohn-Bendit spoke of windows through which emigrants are pushing their way into Europe. The problem lies in the fact that, in fact, they are coming in through the doors as well as the windows.
Enlargement of the European Union is necessary, more necessary than institutional reforms.
Mr President, it is the end of a pretty unspectacular Presidency and perhaps we should be grateful for that. I expect there will be some more fireworks with the Germans in the next six months!
As we head to this summit I suspect that the headlines will be about the Turkish debate, and perhaps we will hear more about climate change. My concern is what is discussed in the area of freedom, security and justice. There was an attempt made in September at Tampere to change this issue from one of national vetoes to qualified majority voting. Those of us who come from countries with a custom of common law believe our rights to trial by jury, the presumption of innocence before guilt and habeas corpus to be absolutely essential. We do not want the European Union to use the horrors that have happened around the world as a beneficial crisis in order to increase its own powers. Indeed, if we take away from people their individual freedoms and liberty in the name of fighting terror, we have actually conceded a victory to the terrorists.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. Last week I took part in an interesting international conference in Brussels on the role of the European Union in promoting democracy around the world.
A large number of third-country representatives emphasised their confidence in the support that the EU can give to democratisation processes and hence to the promotion of geopolitical stability and peace at a global level. The enlargement process and the neighbourhood policy have both proved to be effective mechanisms for pursuing these objectives. I realised that their expectations were very high, but I also realised that the democratic process in Europe is still sometimes imperfect and that certain institutional adjustments are necessary.
Plan D for Democracy, Dialogue and Debate, which the Commission proposed for the current year, is a first step in the right direction, but, for the EU to play the role that it deserves in international affairs and foreign policy, it needs first to confront a number of basic issues that it can no longer put off addressing. For the sake of brevity I shall mention three of them: firstly, ratification of the Constitution; secondly, the question of the single seat in the United Nations; and lastly, but no less importantly, energy security. The EU needs to be able to launch a strategic plan for renewable and alternative energies so that it will no longer be in a position of weakness in relation to its largest partners and so that it can intervene firmly - that is, regardless of economic interests - even in the most serious crises.
Mr President, the Council meets this week to discuss a number of important issues that are going to resonate into the next Presidency.
Firstly, the Finnish Presidency will report on its informal consultations with Member States on the future of the European Constitution. I hope that discussion on this matter will be open and transparent, as the Council should be. We know that there are very serious reservations about proceeding with the Constitution in a number of countries. The British Government has given mixed signals and appears deeply divided, the outgoing Dutch Government does not want another referendum, whilst the German Government wishes to retain as much of the current Constitution as possible. I therefore sympathise with the Presidency in the work it will have to take on in regard to this matter.
However, one thing is very clear: there really is little enthusiasm for it. ALDE Group Members may care to note the words of the British Liberal Democrat leader, who yesterday described it as a 'tortured document'. I wonder whether Mr Duff would agree with that.
I make a plea that we should now move on and start focusing on a real reform agenda, one that genuinely makes the European Union more outward-looking, flexible and competitive. I believe that is also the way to restore confidence in Europe - and certainly not relying on PSE booklets, which will soon enough be forgotten.
The Council also discussed ideas on the future of justice and home affairs. It is clear that we have not sufficiently explored ways of improving intergovernmental cooperation. We should now get on with this and seek innovative ways of making that route work better.
I hope that we will also take on board the remarks of Mr Barroso, who said he would like to see a speeding-up of structural reforms in Europe. He is right. That is the kind of practical initiative that will improve Europe's standing in the eyes of the people, and I for one certainly applaud it.
(FI) Mr President, Minister Lehtomäki, ladies and gentlemen, the decision on Turkey - partially put on ice - was the right one. It has to happen. Turkey was not ready for political solutions. Just think, though, about the cultural changes: they are not going to be so easy either.
Europe cannot achieve its goals either, however. Why is that? We have lagged behind in research, product development and innovation, and we are going to get further and further behind. For example, in the information and communications sector, whose share of GDP is 40%, we are dawdling along cheerfully behind our competitors. The situation as regards researchers is very bad. We need more of them, but instead we are losing them. The bureaucratic barriers are huge, our training facilities are unsatisfactory, our economic growth is slow, development work is inadequate and the lofty objectives of Lisbon are slipping out of our hands. Energy dependence and consumption are on the increase, and our self-sufficiency is dwindling. We ourselves created such crises as these - all by ourselves.
At the summit there needs to be agreement, or at least debate, on throwing in a lifebelt fast: there has to be a dramatic improvement in the development of research. Some of us have given examples of this. The Seventh Framework Programme for research and development is not enough, nor is the Research Council or the European Institute of Technology. We need more money, more innovation, and more investment: an intelligent lifebelt for Europe's future. That is what we have set our sights on.
Mr President, I should like to thank the Presidency for reporting upon the results of their soundings on the future of the Treaty, although one might have expected a slightly fuller report from a Presidency that has been so properly committed to improving transparency. However, the truth is that Member States cannot form a constructive opinion about the future without a concrete proposal for its renegotiation from the Commission or from the Presidency.
I would say to Mr Kirkhope that at least my party leader speaks about the issue, whereas Mr Cameron seems far too scared even to speak of it at all!
The Presidency should point out that it is not any good for Member States simply to agree that they all wish to salvage the Treaty and, at the same time, block the removal of national vetoes and the extension of QMV. If they do that, we will have more poor outcomes and slow progress. Therefore, could the Presidency assure us that at the summit it will expose the absurd contradiction between those two positions?
(IT) Mr President, ladies and gentlemen, we have to realise that Turkey is playing a game with Europe and with the negotiations over its accession to the European Union.
The democratic reform process is at a complete standstill in Ankara. The revocation of Article 301 of the Criminal Code on the freedom of expression has been shelved sine die, and the Cyprus issue has turned into a dance of proposals and counterproposals from Mr Erdoğan, which in reality are attempts to avoid the fundamental question of ratification of the Ankara Protocol.
That is not to mention the Kurdish issue and the recognition of the Kurdish people's fundamental rights, which have so far been denied. I confirm that my group is in favour of Turkey's accession to the European Union, but it is now clear that Prime Minister Erdoğan has decided to respond more to extremist nationalism and the Turkish Kemalist military than to Europe.
Instead of making democracy and the rule of law the cardinal points of a new policy for modernising Turkey in the context of the accession negotiations, Mr Erdoğan has clearly chosen to be the leader of old Turkey, at least for now. We therefore endorse the Commission's decision to materially suspend negotiations on eight important chapters in the bilateral treaties.
Turkey should understand that the doors to Europe remain open, but they remain open to a democratic Turkey that respects people's rights and the fundamental freedoms of all - both Turks and Kurds - in Turkey. The ball is now in Mr Erdoğan's court.
(PL) Mr President, I would like to draw your attention to the very serious problem of the European Union's relations with Russia and, in particular, the problems of energy security and trade. Regarding the first issue, I would like to point out that Russia is still using the supply of raw materials we use to produce energy as a political tool to influence both European Union Member States and third countries. Russia is also trying to draw up a new agreement with the European Union and wants to join the World Trade Organisation while at the same time breaching its fundamental principles by restricting the import of goods onto its market for political purposes.
An example of this behaviour is the year-old embargo on imports of Polish consumer goods to the Russian market. It has cost Polish entrepreneurs hundreds of millions of euros. This is a case where European solidarity is needed more than ever. Unfortunately, this solidarity has not been very noticeable over the last few months and it was only the Polish veto, which blocked the start of negotiations between the Union and Russia, that resulted in more frequent references to solidarity as a necessary tool for solving the most serious challenges facing the European Union.
I hope that the forthcoming German presidency will remember this principle and will actually apply it when it heads the work of the European Council.
(FR) Mr President, the German Presidency of the European Union looks set to be a test. A test of the ability of the institutions to take account of the will of the nations. The period of reflection is going to come to an end and the hurdle of the French elections will have been overcome. Those who did not want to accept the demise of the Constitutional Treaty are going to be able to go on the offensive.
Dividing up, decoupling and chopping up: the recipes are many, the plans numerous, but none of them propose a real alternative to the supranational project. Only the means of bypassing the Dutch and French referendums are considered, and the positions adopted - I should say the threats made - by Mrs Merkel do not bode at all well. While those who are against the Constitution are scarcely tolerated within our Assembly, do not forget that they are heard by the people.
Under those circumstances, I can only reiterate my warnings. The German Presidency must not be the one to do irreparable damage by reviving a Constitution that no one wants, apart from the system, and I dare to hope that this Assembly is not just a chamber that echoes the system, but that it still aspires to represent the nations of Europe, nations that want to remain masters of their own fate on their own soil, that is to say, to be sovereign nations.
(NL) Mr President, the Turkish Government has stated that it will not yield to what it itself describes as the pressure on the part of the Cypriots to get Ankara to take so-called unilateral measures in order to solve the problems between Turkey and Nicosia. It appears that the European Union, to which Turkey is so keen to belong, has caved in to the pressure from Cyprus. The Turkish Government has now made it known that it will not be taking so-called unilateral measures, in other words, it will not meet us halfway in the agreements contained in the Ankara Protocol concerning Cyprus.
I do hope that tomorrow and the day after tomorrow, the European Council will seize the opportunity to cross the T's and dot the I's, because this is not about unilateral measures, but about a situation that is perfectly clear and can be summed up in a few sentences. The fact is that it is unacceptable that a candidate Member State that has held a piece of territory belonging to another EU Member State under illegal military occupation for more than 30 years should become a Member of this Union and - as if that were not enough - should consider it fair to pass the buck to the victim, for this is what this situation amounts to. The fact that Erdogan refuses to open up Turkish ports and airports to Cypriot ships is only a logical consequence of Turkey's imperialist attitude towards Cyprus. The negotiations should not just be suspended, they should be broken off indefinitely.
(FR) Mr President, Mrs Lehtomäki, Mr Barroso, Mr Barroso recently mentioned the fact that it would be unwise to proceed with further enlargements without settling the institutional issue. The institutional mechanisms already no longer allow the Union to function satisfactorily. This is particularly the case as regards European immigration policy, badly managed as it is as a result of the unanimity rule.
Giving the impression that one is going for broke means quite simply running the risk of endangering the European Union. If the enlargement process is to be completed with the support of the European people, it is crucial that they are shown the need for appropriate institutions to be put in place. The issue of the never-ending enlargement of a Europe without defined borders was an important factor in the 'No' vote when the Constitutional Treaty was rejected. Providing the European Union with a geographical and political framework would appear to be a prerequisite for allowing the people to take back Europe for themselves.
As regards Turkey, I note the decision taken by the Council to partially suspend the negotiations on eight of the thirty-five chapters. Nevertheless, I feel that this is an inadequate measure given that Turkey has not respected its commitments regarding the Ankara Protocol. I therefore believe that these negotiations should be suspended in their entirety. It is unthinkable that Turkey should still not acknowledge the existence of an EU Member State, namely Cyprus, which it has partly occupied for more than 30 years.
Finally, I must emphasise integration capacity. This capacity is not inexhaustible. Moreover, it must become an enlargement criterion, even if we were told otherwise by the Finnish Presidency this morning. We need to act responsibly faced with this key issue of Europe's borders.
On the subject of climate change, I would say this: it is a matter of urgency, it is the major challenge of this century, it requires a universal commitment and any differences must be overcome. We need to convince the other economic powers, too, and make them want to support us. In short, we expect a strong signal from this European Council and, above all, no waffle!
(FR) Mr President, ladies and gentlemen, whenever a presidency's term of office ends, it makes me think of the cry 'the King is dead; long live the King'. After the Finnish Presidency, which has put in a creditable performance, Europe is preparing to work under the new King, the Queen, by whom I mean Mrs Merkel. The presidencies succeed one another; the problems remain. As from next year, the Union will be represented by 27 commissioners and 785 MEPs: this is clearly an inflationist process, which disrupts the running of our institutions.
I have always worked for the enlargement of the Union. Europe has never been destined to remain an exclusive club for Christian nations. For that reason, Turkey must be given a credible prospect of accession. Turkey is part of our history, of our common culture: the Iliad took place in the so-called 'Asian' part of Turkey. Europe needs a democratic and secular Turkey to act as a link between the different cultures of the Mediterranean basin.
However, before we enlarge again, if only towards Croatia, our Union must reform itself, must change its structures and the way in which it operates. It was a serious political mistake to proceed with successive enlargements without first strengthening the institutions. The Treaty of Nice is just a patch-up. Even though Finland has just ratified it, the Constitution seems to be in limbo. The Union's budget is woeful. The financial perspective is nothing like what it was supposed to be. The Union needs own resources quickly if it is to tackle our economic, social and environmental challenges.
Viewed from the outside, Europe seems to be a kind of heaven on earth, which explains the high number of potential immigrants, of both the legal and illegal kind. Yet, the people of Europe are familiar with the Union's shortcomings and expect real political decisions from their leaders, not just the kind of talk that promises a great deal, but delivers little. Will the Finnish Presidency be able to finish on a high note? There is room for doubt.
Mr President, I hope the European Council will express its condemnation of the Holocaust Conference - or, more accurately, the 'Holocaust Denial Conference' - just held in Iran. I appreciate the fact that the President of Parliament did just that this morning. It is essential that the European Union makes clear at the highest level - that of the assembled Prime Ministers - its opposition to this outrageous exercise in mischief and hate.
On enlargement, it is very disheartening that some EU countries and some MEPs seem able to contemplate Turkey only in negative terms of doom and gloom. In fact, Turkish accession would be a great asset for the EU. Of course, there are difficulties and Turkey does have legal obligations it is not fulfilling, but it might help if the Council also fulfilled its political pledge to end the isolation of the Turkish Cypriots. The European Council also needs to fulfil its commitment to keep the door open to the Balkan countries.
On making the EU more effective in law enforcement, the draft European Council conclusions are an exercise in contortion. They start by emphasising, quite rightly, that our citizens want concrete results on cross-border crime and terrorism and that the EU is failing to respond adequately. But they end only by confirming the principles of the Constitutional Treaty - which is great, but gives us no medium-term solution. The fact that the Council could not agree a prisoner transfer measure because of a veto by one Member State just adds to the long list of failures and inaction. The criminals are laughing all the way to the bank.
Finally, a word about extraordinary rendition, torture flights and secret prisons. I can but dream of a united European Council enjoining each of the Member States to carry out a thorough examination into possible complicity. Maybe there would be more of a chance of such an outcome if the Council did not treat the European Parliament's temporary committee with such disdain. In its 2006 Human Rights Report, presumably produced under the authority of Council Secretary-General Javier Solana, it says: 'The EP carried out an inquiry led by Mr Dick Marty', but Mr Dick Marty led the Council of Europe Parliamentary Assembly's inquiry! If Mr Solana cannot even bother to distinguish between the two bodies, perhaps our draft final report description of him as 'uncooperative' can be considered justified.
(NL) Mr President, the Finnish Presidency has taken the initiative to hold secret discussions with all Member States about what they want to do with the Constitution, the outcome of which will be discussed during the forthcoming Summit. There is not one legitimate reason why such discussions could not be held in public. It is now apparently the intention, since the Constitution has been shot down in public debates in the Netherlands and France, to force this document through in backrooms.
During the Dutch elections a month ago, it was only the parties opposed to the European Constitution that were successful. According to opinion polls, even more Dutch people are now reported to be opposed to the Constitution. The fact that the Council, the Commission and this House appear unable to accept this reality is a scandal that will continue to undermine the EU's reputation.
(PL) Mr President, I would like to send a strong message to the participants of the European Council, which begins tomorrow. The message can be summed up in a single word: solidarity. Europe needs to show solidarity with my country and with other post-Communist countries, to show solidarity in its diplomatic relations and solidarity on energy issues. It needs to have a clear and decisive position with respect to Russia. This position should first and foremost reflect the interests of Europeans, and not of the Russia Federation.
I have the fortune to be speaking in this house today, on the twenty-fifth anniversary of the shameful declaration of martial law in Poland. I lived under Communism for forty years, I was active in the underground movement and it is hardly surprising that I do not trust Russia. Europe now faces a serious test. The outcome will show whether we can count on its support in issues which are so difficult for us.
(DE) Mr President, it almost hurts to see the Finnish Presidency of the Council, still spending hours in this place, having now spent half a year sitting there, familiar with the mantras of politics and of its customary to-and-fro, sometimes listening, sometimes not, and sometimes hearing things when nothing has been said. I have a simple request to make of them, speaking as one who, like many millions of Europeans, is predisposed to look favourably on their country. I ask them to consider once more what, over this past six months, was, in their eyes, the main problem, one on which the Germans may perhaps be able to make progress, perhaps a word, a sentence, solidarity, the constitution, subsidiarity, or bureaucracy, but it should be brief and to the point. It should be a message. Perhaps that would help us make a little bit of progress.
Mr President, if we are describing the changes in our societies in the European Union as threats, of course the citizens will listen and be afraid. I am surprised to see that my Danish colleague Mr Rasmussen is not here, considering his comments earlier. However, if we describe the changes we are making as a way of meeting the challenges we face - the global challenge and security threats - that is another matter.
I believe that one of the responsibilities of the Finnish Presidency and of the Commission is to underline what we have achieved this autumn under the Finnish Presidency. We have a new seventh Framework Programme, we have finalised our decision-making with regard to REACH and the Services Directive. That is a change of some magnitude and it is making Europe better. We have prepared enlargement for Romania and Bulgaria and have appointed new Commissioners. Slovenia will enter the euro cooperation. It is a significant moment in the development of the European Union. Does that make Europe worse? Does that make people feel threatened? Of course not. It makes Europe better for its citizens. That is the situation. If we say that clearly and loudly people will also see the rationality of the changes we are making. That should be the responsibility not only of Mr Rasmussen but also of the European Council and the summit meeting.
Regarding enlargement, let us say loudly and clearly that we are laying down tough criteria while making it credible that those who fulfil them can be members. The Presidency should lay the groundwork for a new policy with Russia - firm but open, open but firm. We need Russia for energy security but we also need to apply stringent rules and a firm policy regarding democracy and respect for fundamental human rights. That is the way it should be and that is what we should hope for in this final meeting with the Finnish Presidency.
You have done a good job and you can do even better in the coming days.
(NL) Mr President, a few weeks ago, Commissioner Rehn said that he did not want a repeat of the Turkey Summit in 2004-2005, and from that point of view, last Monday's Council meeting was a great success. The European Ministers reached agreement about suspending talks on a number of negotiation chapters. This decision is in line with the Commission's recommendation, which our group had already welcomed. It sends a clear message to Turkey to the effect that the implementation of the Ankara Agreement is a non-negotiable part of the accession process, and that failure to implement the additional Protocol fully will inevitably have consequences for the progress of the negotiation process. There has never been any doubt about this, and we would therefore ask the Turkish Government to adopt a more constructive stance in this matter.
At the same time, the Council decision makes it clear that the negotiation process can, and indeed must, go on. It is of the utmost importance that the channels of communication be kept open, and a constructive stance will be required from both sides to ensure that the accession process is not delayed or does not completely degenerate into mutual distrust. So there will be no Turkey Summit, but I hope that the leaders who will be present tomorrow and the day after will nevertheless realise that the door to Turkey is, and should remain, open and that the Commission and Council will need to make an extra effort to do something about the economic isolation of the Turkish Cypriots. Any progress in that area will also help get the Ankara Protocol issue back on track.
(PL) Mr President, the forthcoming European Council summit will, to a certain extent, mark the official start of the German Presidency. We all know that we have high hopes for this particular presidency. Today, the list of issues the Union needs to tackle is already so long that it will certainly take more than six months to get through it. That is why it is a cause for concern that one of the issues to be discussed at the European Union summit is the unfortunate constitutional treaty, which was pronounced dead and buried in the French and Dutch referenda. No one is still brave enough to return to the first version of the treaty and instead there is talk of taking individual chapters from the draft and of presenting our citizens with some sort of watered-down treaty.
Instead of providing specific answers to questions relating to the further development of the continent, the peoples of Europe can instead look forward to another serving of newspeak. No amount of linguistic acrobatics can hide the fact that the French and the Dutch people clearly stated their opposition to the draft constitution. They were opposed to the idea of a centralised European superstate.
The European Council summit and, by extension, the German presidency, should send a clear message to the peoples of the Member States that their will, and the previously established rules, are being respected.
(ES) Mr President, the truth is that reality, any kind of reality, cannot be constructed by simply narrating and evoking the past. If we do not have a clear view of our projects and our possibilities, Mr President, we will not be able to build the future or understand the past.
I am therefore pleased that the Presidency-in-Office of the Council is aware that its role is to try to bring together wills and forge consensuses so that the European Union project can move forward. However, that is a necessary but insufficient condition, because we need all of the institutions to be operating harmoniously.
Within this context, I believe that we should welcome the fact that the Council of General Affairs Ministers has decided that the next three Presidencies - the German, Portuguese and Slovenian Presidencies - should draw up a strategic plan.
Presidencies-in-Office of the Council come and go, however, Mr President, but the Commission remains. The Commission must therefore be closely involved in this strategic plan of the next three Presidencies and it must also be closely involved in the preparations for the European Councils.
It is very reassuring to hear the President of the Commission, Mr Barroso's, message regarding the future of Europe, the internal dimension and external projection, the objectives of the Lisbon Strategy and the progress yet to be made in the fields of security, freedom and justice.
Mr President, I believe that each institution must play its due role according to the balance laid down in the Treaties, but I believe that it is essential to restore the harmonious partnership, the strategic alliance, between Parliament and the Commission, which has allowed us to achieve so much progress and success in the European Union and which should allow the European Union to awake from what some say is a state of lethargy, of institutional siesta, and take a decisive step in the right direction.
(FR) Mr President, Madam President-in-Office of the Council, some great European events have taken place in Helsinki. My impression, however, at a time when you are about to hand over the baton to the German Presidency, is that your own Presidency will not figure prominently in anyone's mind, given the problems that still loom. In the end, however, these problems are the responsibility not of one Presidency but of all of us. We need to pull ourselves together and relaunch the European project.
From this point of view, the debate we have had in this House on absorption capacity - the subject on which we have just voted - is, I believe, fundamental. It again poses questions about how effective and democratic the European Union is and about its financial capacity. I hope that, when you hand over the baton to the German Presidency, these issues will be clearly set out so that, in the near future, we might get Europe back on track again and, above all, enable our fellow Europeans to see Europe as the solution rather than as the problem.
If we are to do those things, two issues need to be dealt with carefully. Firstly, there is the issue of the internal market. I am familiar with the zealots of the internal market for whom that market means nothing more than the free movement of services, goods and capital. Without a social model or a social dimension and without a directive on public services, the internal market will serve only those who are strongest and richest and will militate against what our fellow Europeans expect of the European Union.
Secondly, there is the energy issue. In this area too, I have had experience of those who fervently advocate market liberalisation as the only solution to all the difficulties with which we are familiar. That is a rather limited view of things. The fact is, we also need to raise the issues of research, taxation, interconnections and geostrategy, and I know that, on these points, you have clear views, Madam President. Be firm at the European Council so that we might make progress in this area. Take heart!
Mr President, it is obvious that the European Union has two major headaches today: one is the Constitutional Treaty and the other is enlargement.
On the issue of the Constitutional Treaty, we have to admit that we did not make much of it - we failed to achieve positive and tangible results. We have to work harder so that we will soon have a constitutional charter for the European Union.
With regard to enlargement, unfortunately, whenever we speak about this, we refer to Turkey, and the situation is aggravated when we take into consideration the lenient position of the European Union towards Turkey. We strongly support the Europeanisation of Turkey. On the issue of the failure of Turkey to implement its commitments towards the European Union, we hope that Turkey will be made to understand that it was Turkey that applied for accession to the European Union and not the other way round. We will have to wait and see. The method of compromise is good, but, when it violates the boundaries of principles and values, it is bad.
Turkey has to get rid of the headache that is the Cyprus problem by allowing a fair solution acceptable to both communities, by withdrawing its forces and by ending the isolation of the Turkish Cypriots, because the cause of isolation is the occupation. The European Union has to play a decisive role in finding a solution to the Cyprus problem based on European values and principles.
(CS) Ladies and gentlemen, contrary to the pessimistic and even depressing opinions expressed by some previous speakers, I take the view that Europe has made considerable progress in the past six months under the Finnish Presidency. Today in Parliament, for example, the pioneering REACH legislation has been adopted, the Globalisation Adjustment Fund has been set up, the Union has responded flexibly and effectively to the Lebanon crisis, and Romania and Bulgaria will join the family of EU Member States on 1 January. Are these not, ladies and gentlemen, clear examples of progress and success, and evidence of the fact that, despite the huge challenges and problems the EU faces, it is capable of acting effectively?
Yes, the EU needs to make its decision-making mechanisms more effective and more flexible and to adopt the fundamental principles contained in the European Constitution, with which, let me remind you, all of the EU-25 governments have identified. I should like to thank Finland not only for being the sixteenth country to adopt the Constitution but also for taking the debate on the future of the European Constitution further. What we need now is also a clear position and clear statements from the leaders of countries like Poland, the United Kingdom and the Czech Republic that have yet to ratify the Treaty as regards what they want to do next with the document, when they will ratify it, and if they are not going to ratify it, what alternative solutions they are proposing. I would like us to have such a statement this week at the EU summit in Brussels.
(DE) Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, today is not yet the time for a final assessment of what the Finnish Presidency of the Council achieved in the second half of 2006; that is something we will be able to do next week in the light of what emerges from the Summit.
I do believe, though, that we must not let go of one very striking point, something that has been a particular motivating force behind what we have been doing over the last few days, that being the question of what our attitude is towards ourselves and all the things we have brought into being over the last 50 years, and whether we are willing to justify them to those who are desirous of accession to the EU. The reason why I say this with a great deal of passion is that I know from experience, especially from conversations with Turkey, that we may well use the same terminology, but actually mean quite different things. For our own sakes, we must become clear in our own minds about what it is that unites us.
The impression I get from listening to this afternoon's debate is that we are a very colourful Christmas tree, under which everyone puts their presents, and, seeing their own there, like the rest of the tree as well, but that is not how Europe functions internally, and nor is it going to be successfully sold to the outside world on that basis.
Even now, I am hearing once more that, even though eight chapters have been put to one side during the negotiations with Turkey, another might be opened after all. We will get nowhere if we do the things that ended up making matters difficult for us in the last enlargement round, that is to say if every presidency of the Council wants to outdo its predecessor in the number of chapters it manages either to open or to complete.
We must define for ourselves what we stand for and what unites us - I have just discovered that there is relatively little that unites me with Mrs Berès - and that is something we now have to sort out internally if we are to be able to communicate it to the outside world. That is the message that should go out from the December Summit and from the Finnish Presidency of the Council.
Mr President, I wish to congratulate the President-in-Office on the way in which, with characteristic Finnish honesty but uncharacteristic Presidency bluntness, he has described the difficulties in the Council of getting Member States to agree on things, and how impossible it is to make progress in certain areas where we have unanimity. It is very important that the EU delivers in areas like justice and home affairs and immigration policy, and we must ensure that we make progress for the benefit of our citizens. I would hope that in areas where we have almost reached agreement, such as prisoner transfers and the possibility of a rapid response instrument for emergencies, we will be able to carry these through in a summit.
We can also apply the same principle to Member States in other areas as the Commission did yesterday in taking action about opening up energy markets and on economic reform. Let us not lose sight of the importance of getting Member States to deliver on what they promised to do on the whole Lisbon Strategy.
However, enlargement is clearly the big issue. We seem to have avoided a train crash with Turkey, but that does not guarantee the train is not going to come grinding to a halt, because if that train does come to a halt, the consequences will be very severe not only for the European Union but also for the Balkans. We must move ahead with enlargement. We must not become distracted by things like absorption capacity, because we all know that if Norway wanted to join, nobody would want to talk about absorption capacity. It is a code word for something else. Let us make progress on enlargement; let us keep the show on the road.
(EL) Mr President, ladies and gentlemen, I too shall focus on the major issue of enlargement, which has again predominated recently.
First of all it is clear that the European Union must keep its promises. Consequently, the promise we gave of European prospects both to Turkey and to Croatia and the other countries in the Western Balkans cannot be revoked.
It is likewise clear that the integration capacity of the European Union is a serious factor which should be taken into account by all the members. There can be no enlargement if it has an adverse effect on the cohesion of the Union and its efficacy in preparing and implementing policies. This is in the interest not only of the European Union but also of the candidate countries. This being so and irrespective of the sanctions which will be imposed in the event of non-compliance, it is in the interest of all the candidate countries not to demonstrate a position of filibustering or constant procrastination when it comes to complying with the negotiated framework. This framework is defined by the European Union, not by them.
Progress by the candidate countries in honouring their European obligations may well be a painful process, but it is also the only opportunity for them to modernise and, as such, they must deal with it.
Finally, let us not forget the Union's constitutional problem, which is still unresolved. It is clear that further enlargement of the Union cannot be attempted if this problem is not successfully resolved first, because a European Union which is not functional is very simply unable to accept new Member States.
(NL) Mr President, Madam President-in-Office of the Council, Mr President of the Commission, I cannot imagine that the Council would not say anything about the restructuring exercise at Volkswagen's Vorst plant. Restructuring exercises are becoming increasingly more common and the decision by Volkswagen is a harsh one that will, either directly or indirectly, plunge thousands of families into uncertainty.
I think that Europe can lend a hand not just via structural funds or a globalisation fund, but I think that the Commission should also monitor those exercises. Were the trade unions consulted on time? I think that this can certainly not be said in the case of Volkswagen. Is the restructuring exercise based on economic motives, or did other national motives come into it? The Volkswagen Vorst plant is the second most productive site. It is correct that the automotive sector is producing in excess of requirement, but I think that it is exactly at those times that a real industrial policy is called for. CARS 21 is an initial step, although it strikes me as far from adequate.
(ES) Mr President, I shall focus on two issues concerning the forthcoming European Council. Firstly, enlargement. Enlargement has been and remains a success for the European Union: it has brought benefits in political and economic terms and it has strengthened Europe's role in the world. I am convinced that it will be positive for Bulgaria and Romania.
The fifth enlargement has demonstrated the so-called 'transforming power of the Union', which has stimulated profound and positive political, economic and social changes in countries that until recently were under the Communist yoke, but since enlargement has been a success story, that story must be properly told. I therefore support the Commission in terms of the importance it attaches to communication. That is to say, the citizens must be made more aware of its benefits. I hope that the forthcoming European Council will also be aware of it.
I also support the idea of conditionality. The candidate countries must fulfil their commitments and carry out the necessary reforms. Naturally, throughout the process, we must take account of the Union's capacity to integrate all of these countries. Furthermore, the enlargement process cannot carry on indefinitely; I therefore also agree with the Commission's idea of consolidation.
The other issue is immigration. In my country, illegal immigration is unfortunately an extremely topical issue. Mr President, I would like to insist that illegal immigration must be a central issue in the Union's relations with third countries. I am pleased that, during the Finnish Presidency, the European Union has held ministerial meetings on immigration and development with African countries in Rabat and Tripoli, but we must move on from final conclusions to actions. For example, it is essential that we sign re-admission agreements. That is unfortunately a long way away. For how many years has the Commission been negotiating the re-admission agreement with Morocco, and the one with the ACP countries? We have the Cotonou Agreement but, despite its Article 13, neither re-admissions nor re-admission agreements are making any progress. I am also rather concerned about the optimism I have heard expressed about the situation of Frontex.
Mr President, illegal immigration is a very serious problem, with far-reaching consequences, and a space without borders, such as Schengen, affects all of us. We must act in a firm and determined fashion in order to ensure that the statements and commitments repeated at so many ministerial conferences are turned into realities. The forthcoming European Council must promote this objective decisively.
(MT) Mr President, I too will be speaking about immigration. In fact, to be fair, I think we should say that this year could go down as the year during which Europe finally started to face reality with regard to the issue of illegal immigration. It has been a year during which Europe has realised that Southern European countries cannot be left to face this problem on their own, a very different proposition from the 'doors' and 'windows' mentioned by Mr Cohn-Bendit. In fact, we have started to witness the inception of common action: short-term measures that are just as necessary as long-term measures.
For the first time, we have seen European patrols in the Mediterranean Sea as well as in the Atlantic. Next year, these patrols must not only be continued, but also strengthened and extended throughout all the months during which we are vulnerable. Thanks to this Parliament, we have seen a bigger budget allocated to the Frontex agency, which has a crucial role in this sphere. Moreover, tomorrow we will be voting on four new funds, among which is a European fund aimed specifically at strengthening external borders. This is something we must do if we want the flow to decrease.
I expect these funds to be used in an effective manner as from this January. It is encouraging that these funds will have an emergency clause so that assistance can be given immediately in cases of emergency. Moreover, at the end of November the Commission, which I congratulate, announced new proposals designed to strengthen external maritime borders in Southern Europe. These proposals include the establishment of a network of coastal patrols and of the European system for frontier surveillance. I congratulate the Commission on these proposals.
Therefore, during discussions about immigration, European governments must show the necessary political will and solidarity, so that we can proceed on the road we have finally embarked on - the right way. Moreover, if, during this year we have finally started facing reality, next year must be the year during which we can prove clearly that when we work together we can meet even the most difficult challenges.
Mr President, I would like to congratulate the President of the Commission on the good team spirit and control he has in his cabinet because it seems they have to have colour-coordinated ties. I think that is very good - it shows that they have things under control!
This European Council is about three things. I thought that the Socialists were against product placement, and I can tell Mia De Vits that this summit is not about Volkswagen, it is about three things: enlargement; the Constitution; and justice and home affairs.
What do I think the key message for enlargement should be? It should be threefold: first, we need to continue our commitment to enlargement. If we get that into the conclusions I think it is a success. Second, I think that integration capacity should be defined but it should not be a condition for enlargement. If you get that through, I think it would be very good. Third, I think we need a little more public debate on enlargement and, certainly, on public defence. Right now, we have a political leadership in many countries that first takes a decision on enlargement and, right after it has done that, starts blaming enlargement for all the bad that we have in the world. I do not think that is the right way to go about it.
Second, the Constitution. As a former civil servant, I understand the necessity for confidential consultations. Nevertheless, it would be nice if you could throw some light on what those consultations would lead to. I would also like to thank the Finnish Presidency and Finland for ratifying the Constitution. I think that was a very important step and an important gesture. There is a lot of debate about the Constitution right now. I, personally, am against the idea of a mini-treaty. I would like to have a 'treaty plus' - in other words a second edition of the Treaty. If we achieve that in 2008 or 2009 I think that would be quite good.
Finally, justice and home affairs. I am sick and tired of hearing people say that we cannot advance on this thing because of the Constitution. No - we decided in Amsterdam to move to qualified majority voting, we reinforced that in Nice and we did it with the Constitution. If we have the political will - and this goes straight to the German Government - we can move to qualified majority voting in all justice and home affairs questions.
I would like to congratulate the Finnish Presidency for a job very well done.
Mr President, ladies and gentlemen, first of all, thank you for this excellent debate and the comments and counsel the Presidency has received during the discussions. In my opening speech I did not go any deeper into the enlargement debate, nor will I now, because we discussed this in the House very thoroughly this morning. It is one of the European Council's main concerns, but we debated the details in our sitting earlier today.
In several speeches, questions about a social Europe arose. Let me remind you, however, that at the informal summit at Lahti there was also a social summit, and as President Barroso mentioned, this autumn a decision on the Globalisation Adjustment Fund was reached. We in Finland are in the habit of reminding ourselves that you first have to create prosperity for it to be shared, and that is why there was so much attention paid to innovation and competitiveness policy during the Finnish presidential term.
Regarding immigration, the Union is specifically aiming at a comprehensive debate on immigration issues, and this the European Council intends to confirm in its discussions at the weekend. It is comprehensive in the sense that it will not be exclusively about border control or just about illegal immigration. It will also be a tremendous opportunity to discuss legal immigration. In the summer and this autumn we organised two conferences with our African partners on this, so that we might examine the root causes of illegal immigration in particular and get to grips with them over the long term. It is well worth endorsing the work of Frontex, but that is just a small slice of the whole issue of immigration policy.
As for Galileo, there is no decision on its location in sight in the European Council, and there are no plans to discuss it. I would remind members from the new Member States that we sometimes need painstaking effort to establish EU agencies. Finland has been a Member State since 1995, and with the adoption today of the Chemicals Regulation by the European Parliament, Finland now is to have its first European Union agency, after more than 10 years of membership. I would like to thank Parliament for that.
Finally, I would like to return to the debate on the Constitutional Treaty. We have to remember that the bilateral consultations engaged in by the Finnish Presidency are due to the conclusions of the June European Council, which gave Germany the task of reporting on the situation regarding the Constitution for the European Council next spring. The report, however, needs to be based on very intensive consultations with the Member States. We have now got through the first round of consultations. It was done in a spirit of trust, which is why very little information on it was or is being made public, because the intention is for the German Presidency to be able to continue the work, based on our analysis, and then produce a report for the European Council.
As has appeared evident from this debate, everyone seems to have an idea about what others think. We all seem to know very well what people think in different countries. Our round of consultations was an attempt to discuss directly and specifically with governments how they see the situation, and to look for possible ways to proceed. It is still not the time for a decision, however, and not even the time for negotiations. This has simply been an opportunity to hear people's opinions, and there are only very tentative conclusions to be drawn. If the situation had to be described in one word, as one of the Members of Parliament suggested, I would describe it using the word 'reform'. We have broad consensus on the need for reform, and now we are deliberating on how we can proceed and what sort of reform there should be.
Mr President, as this is my last appearance in plenary, apart from question time which follows soon, I would like to thank the European Parliament personally and on behalf of the Presidency for its very diverse, even kaleidoscopic, but always excellent cooperation.
(Applause)
There is no doubt that, despite naturally differing views, this debate has revealed areas of firm consensus, which I would like to highlight because some of them are important.
We are looking to build a new consensus on the enlargement and, let us be frank, the Turkey issue is a sensitive one that strongly divides public opinion in our countries. The fact that the Commission's proposal - supported by the Finnish Presidency and formulated in close cooperation with the Finnish Presidency at every stage - obtained unanimous support from the Member States via their Foreign Ministers was crucial because we could have had a very serious problem on our hands today.
On an issue as sensitive and delicate as this, we have succeeded in achieving a position that we consider to be balanced, credible and fair, and today it obtained a resounding majority among the Members of this House who had their say. We will now hopefully be able to hold a proper strategic discussion on enlargement. I should like to underline Mr Stubb's remarks, which I found highly pertinent. It is vital that European leaders at all levels, not just the Heads of State or Government, including the European Parliament and others in positions of political authority at national level, hold a serious debate on the issue of the enlargement, regardless of whether or not Europe sees enlargement as a great opportunity, which is precisely what enlargement represents for Europe, politically, economically and culturally, and I would even say historically. For this to happen it was important to 'cleanse' this debate of the most difficult issues that were on the table so that we could focus on the important business.
I hope the Council marks this new consensus. We need it and we need to have the courage to debate, with our citizens, what enlargement represents.
Earlier today I was in Berlin, taking part in an interview with Chancellor Merkel on a popular German television programme, in which the public asked us questions such as how much Germany stands to lose from enlargement and what companies would leave. My job was to explain that, for example, Germany is profiting hugely from enlargement; that enlargement is helping create jobs in Germany; that Germany went from EUR 17 billion in exports to what are now the new Member States in 1994 to around EUR 80 billion this year; that Germany exports more to the new Member States than it imports; and that enlargement is creating, rather than destroying jobs in the EU-15.
The enlargement has been positive for the EU, and this, in my view, has been the main contribution of the Council. Let us work to achieve a new consensus on the enlargement. I do not intend to go over the other issues that were explained so well by Mrs Lehtomäki.
I should like to express my thanks for the positive spirit of collaboration we have enjoyed with the Finnish Presidency and I would add, in response to a question raised, if I remember rightly, by Mrs Ludford - because this issue was not mentioned in my first speech - that the Commission vehemently condemns this so-called conference on the holocaust held in Teheran. If it were not so tragic, it would be laughable. It is wrong to insult the memory of so many victims of the holocaust in this way. On this issue too, we need to uphold a position of principle.
The debate is closed.
Written Statements (Rule 142)
I am astonished that several Members have focused on their opposition to the Constitutional treaty in their contribution to this debate, although the matter is not on the agenda of this Council, but of the one to be held in June.
Nor is it right for them to say that the issue is dead, having been 'rejected'. It hasn't. It has been rejected by 2 countries and accepted by 18, with the remainder waiting to see what happens. What we have is not rejection, but divergence. It is quite right for the European Council to try to overcome that divergence, taking account both of the views of the minority that rejected the treaty and of the majority who support it. To claim that the current treaties should forever remain unamended because of the rejection of this treaty by France and the Netherlands is untenable.
(PT) As we all know, as social problems in the EU pile up, there is ever greater pressure to pursue neoliberal policies, and the disastrous problems we know are associated with those policies, namely unemployment, precarious work, poverty and social inequality. What emerges, on the other hand, is an emphasis on immigration policy, and an attempt to increase the implementation of qualified majority voting, on the pretext of facilitating policy in this area, whereas the real intention is to implement more securitarian measures.
Similarly, there is increased focus on institutional issues, in an attempt to relaunch the so-called European Constitution. It is symptomatic that in meetings with representatives of future presidencies, such as Germany, the institutional question always rises to the top of the agenda, closely followed by the completion of the internal market, and the issue of energy. Equally symptomatic is the way in which social and environmental issues are played down and no mention is made of reviewing the status and guidelines of the European Central Bank, in spite of the dire consequences of its policy on the most fragile economies, families and micro-, small and medium sized enterprises.
(PT) Just a couple of comments in the 200 words available to me ...
Perhaps the most important aspect relating to enlargement is the reaffirmation of the need to comply with UN resolutions on Cyprus and not to manipulate the Cyprus question in the context of the contradictions surrounding Turkey's accession to the EU.
As regards the so-called 'constitutional process', the proposals are clear and the contradictions are still there. While the need to relaunch the 'European Constitution' has been reaffirmed, we now hear of a consensus that is 'less' ambitious but delivers the core elements. They speak of a name change and of a (pseudo) 'mini-agreement', with the accent placed on institutional issues (on the pretext that the EU needs to function, but in reality guaranteeing that the major powers dominate the decision-making process) and on what is termed 'the EU's role in the world' (in other words its militarisation and foreign interventionism). There are even those who say that if we 'sell' the idea of such a (pseudo) 'mini-agreement', referendums will not need to be held in some Member States. This 'mini-Treaty' would take the thrust of the content of the 'European Constitution', and give the impression that it is actually something different.
In other words, this is another attempt to (re)impose the rejected Treaty, and the Portuguese Presidency will be given this particularly unacceptable task in the second half of 2007.